Case 3:19-cv-19145-BRM-TJB Document 62 Filed 03/10/20 Page 1 of 2 PagelD: 590

 

State of New Jersey
PHILIP D, MURPHY OFFICE OF THE ATTORNEY GENERAL GURBIR S. GREWAL
Governor DEPARTMENT OF LAW AND PUBLIC SAFETY Attorney General
Divistos or Law
SHEILA Y. OLIVER 124 Halsey Street MICHELLE L. MILLER
Lt. Governor P.O. Box 45029 Director

Newark, NJ 07101

March 6, 2020

Via CM/ECF eFile

Hon. Brian R. Martinotti, U.S.D.d.

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Room 341

Trenton, NJ 08608

Re: Greco v. Grewal, et al.
Civil Action No. 3:19-cv-19145-BRM-TJUB

 

Dear Judge Martinotti:

This office represents Defendants Gurbir S. Grewal, Jared M.
Maples, New Jersey Office of Homeland Security and Preparedness,
Camden County Prosecutor's Office, Jili S. Mayer, and Nevan
Soumalis in the above referenced matter.

Pursuant to Your Honor’s order of February 21, 2020, ECF No.
58, Defendants’ deadline to answer, move, or otherwise respond to
the Complaint in this matter is March 12, 2020. Plaintiff’s second
motion for class certification, ECF No. 59, is also returnable on
April 6, 2020. Defendants write to request a 14-day extension of
the deadline for their responsive pleading, from March 12, 2020,
to March 26, 2020. Defendants also ask the court to adjourn
Plaintiff's motion for class certification from April 6, 2020, to
April 20, 2020, allowing Defendants to file their opposition by
April 6, 2020, rather than the current March 23, 2020 deadline.

Plaintiff's counsel has kindly consented to these requests.

Thank you for your attention to this matter.

124 HALSEY STREET* TELEPHONE: 973-648-3573-° FAX: 973-648-7782
New Jersey Is An Equal Opportunity Employer « Printed on Recycled Paper and Recyclable

 
Case 3:19-cv-19145-BRM-TJB Document 62 Filed 03/10/20 Page 2 of 2 PagelD: 591

Page 2

Respectfully submitted,

GURBIR 5S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY

By: /s/ Bryan Edward Lucas
Bryan Edward Lucas
Deputy Attorney General

cc: All Counsel of Record (Via CM/ECF eFile)
gts
It is so,ordered this day

    

of £20
